                          Law Office Of Jillian T. Weiss, P.C.
                                         Attorneys at law
                                       442 15th Street, №1R
                                     Brooklyn, New York 11215
                                              ------------
                                          (845) 709-3237
                                        FAX: (845) 684-0160

       Jillian T. Weiss                 Joseph D. Williams                    Henry E. Jones
   jweiss@jtweisslaw.com             jwilliams@jtweisslaw.com             hejones@jtweisslaw.com
   Direct: (845) 709-3237              Direct: (917) 705-4333              Direct: (212) 365-8849
         Admitted in                        Admitted in                         Admitted In
New York and New Jersey Only              New York Only                       New York Only

June 24, 2021

BY ECF
The Honorable J. Paul Oetken
United States District Judge for the
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
Re: Hay v. New York Media LLC, et al., No. 1:20-cv-06135 (JPO)

Dear Judge Oetken:

        Defendants filed a surreply on June 17, 2021 at ECF 39. Defendants adverted to a recent
opinion regarding a defamation claim as to the articles involved in this action. That opinion
discusses the intent state of gross irresponsibility as an element of a defamation action, and the
First Amendment public interest defense. The relationship of these issues to the breach of contract
claim in the present action is unclear. A notice of appeal may yet be filed and there are several
viable points of error. In any event, the Defendants’ arguments constitute an improper surreply
that should not be considered on the present motion. Rather than engage in an extended argument
on these issues without Court permission, Plaintiff simply notes that neither the Federal Rules of
Civil Procedure nor the Local Civil Rules of this Court authorize litigants to file surreplies.
Allowing such filings has the potential for placing a court in the position of refereeing an endless
volley of briefs. Kapiti v. Kelly, 2008 WL 754686, at *1 (S.D.N.Y. 2008), aff'd, 2008 WL 1882652
(S.D.N.Y. 2008). The filing should be considered nugatory.

       Respectfully submitted,

       /s/ Jillian T. Weiss
       Jillian T. Weiss
       LAW OFFICE OF JILLIAN T. WEISS, PC
       442 15th Street №1R
       Brooklyn, New York 11215
       Telephone: (845) 709-3237
       Facsimile: (845) 684-0160
       jweiss@jtweisslaw.com

       Attorney for Plaintiff
